Exhibit 10.4

SECURITY AGREEMENT

This Security Agreement, dated as of November 4, 2010, is made by and between
Cardo Medical, Inc., a Delaware corporation (the “Debtor”), and Earl Brien,
M.D., an individual (the “Secured Party”), with respect to the following facts:

FACTS

A. Debtor has executed and delivered to Secured Party that certain Secured
Promissory Note, dated concurrently herewith, in favor of Secured Party (the
“Note”).

B. Secured Party has requested that Debtor grant to Secured Party a Security
Interest (as defined below) in certain Collateral (as defined below) to secure
the Obligations (as defined below).

C. Debtor will receive substantial benefit from the performance by Secured Party
of its obligations under the Note, and Debtor desires to enter into this
Agreement in order to induce Secured Party to perform the same.

AGREEMENT

NOW THEREFORE, in consideration of the representations, warranties, conditions
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the parties agree as
follows:

ARTICLE 1

DEFINED TERMS

1.1 Definitions. Capitalized terms used herein but not defined shall have the
meaning ascribed to such term in the Note. The following terms when used in this
Agreement shall have the meanings assigned to them below:

“Agreement” means this Security Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Collateral” has the meaning assigned thereto in Section 2.1.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of perfecting a
Security Interest by “control.”

“Event of Default” has the meaning assigned thereto in Section 5.1.

“Obligations” means all liabilities and obligations of the Debtor hereunder and
Debtor’s payment obligations under the Note.

“Related Agreements” means (i) that certain Secured Promissory Note, dated
concurrently herewith, executed by Debtor in favor of Jon Brooks, and (ii) that
certain Security Agreement, dated concurrently herewith, by and between Debtor
and Jon Brooks.

“Security Interest” means the security interest granted pursuant to Article 2.

“UCC” means the Uniform Commercial Code, as in effect in the State of
California, and as amended or modified from time to time.

1.2 Other Definitional Provisions. Terms defined in the UCC and not otherwise
defined herein or in the Note shall have the meaning assigned in the UCC. The
words “hereof,” “herein,” “hereto” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified. The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

ARTICLE 2

SECURITY INTEREST

2.1 Grant of Security Interest. The Debtor hereby grants, pledges and
collaterally assigns to the Secured Party a security interest (the “Security
Interest”), but only to the extent of the amount of principal and interest owing
to the Secured Party from time to time under the Note (the “Security Limit”), in
all of the Debtor’s right, title and interest in the following property, now
owned or at any time hereafter acquired by the Debtor or in which the Debtor now
has or at any time in the future may acquire any right, title or interest, and
wherever located or deemed located (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
of the Obligations:

2.1.1 All contract rights, chattel paper, instruments and documents, whether now
owned or hereafter created or acquired by Debtor or in which Debtor now has or
hereafter acquires any interest (specifically excluding accounts receivable);

2.1.2 All of Debtor’s inventory, machinery, equipment, furniture, fixtures,
motor vehicles and other tangible personal property of every kind and
description used in Debtor’s operations or owned by Debtor or in which Debtor
has an interest;

2.1.3 All general intangibles of Debtor, whether now owned or hereafter created
or acquired by Debtor including, without limitation, all intellectual property,
such as all patents and patent rights, trademarks and trade secrets, all choses
in action, causes of action, all claims under guaranties, security interests or
other security held by or granted to Debtor to secure payment of any accounts by
an account debtor;

2.1.4 All monies and other property of any kind, now or at any time or times
hereafter, in the possession or under the control of Debtor or a bailee of
Debtor; and

2.1.5 All books and records of Debtor pertaining to any of 2.1.1, 2.1.2, 2.1.3,
and/or 2.1.4 above.

2.1.6 Any substitution, replacements, insurance proceeds or other proceeds or
derivatives of 2.1.1, 2.1.2, 2.1.3, and/or 2.1.4 above.

Notwithstanding anything to the contrary contained in this Section 2.1, if the
documents or contracts governing or relating to any of the foregoing Collateral
(or the terms of, or applicable to, any such Collateral) contain enforceable
restrictions on the assignment or transfer of the Debtor’s rights thereunder,
then the liens granted under this Agreement shall be limited only to the extent
necessary to comply with such enforceable restrictions (with such limitation
automatically ceasing upon removal of, or receipt of any consent with respect
to, such restrictions).

2.2 Debtor Remains Liable. Anything herein to the contrary notwithstanding:
(a) the Debtor shall remain liable under the contracts and agreements included
in the Collateral to the extent set forth therein to perform all of its duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Secured Party of any of the rights hereunder shall
not release the Debtor from any of its duties or obligations under the contracts
and agreements included in the Collateral, (c) the Secured Party shall not have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Secured Party be obligated
to perform any of the obligations or duties of the Debtor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder and
(d) the Secured Party shall not have any liability in contract or tort for any
act or omission by the Debtor.

2.3 Consent to Pledge Assets. Except in connection with the Related Agreements,
any bank debt, asset based debt or with regard to any financing related to
accounts receivable or inventory that is incurred in the ordinary course of
business to fund the Company’s day to day operations that will be senior to the
Note and related Security Interest, the Debtor agrees that it will not pledge
any of its assets without the Secured Party’s approval or in the alternative,
the Debtor will include the Secured Party on a pari passu basis with any other
financing of any kind that requires the Debtor to pledge assets.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Debtor hereby represents and warrants to the Secured Party that:

3.1 Existence. The Debtor is a duly organized corporation, validly existing and
in good standing under the laws of the state of Delaware.

3.2 Authorization of Agreement; No Conflict. The Debtor has the right, power and
authority and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly executed and delivered by a duly authorized representative of the Debtor,
and this Agreement constitutes the legal, valid and binding obligation of the
Debtor, enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

3.3 Consents. No approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any governmental authority or any other person is
necessary or required in connection with the execution, delivery or performance
by the Debtor of this Agreement.

3.4 State of Organization; Other Information.

3.4.1 The exact legal name of the Debtor is Cardo Medical, Inc. Cardo Medical,
Inc. is organized under the laws of the State of Delaware.

3.4.2 The mailing address, chief place of business, chief executive office and
office where the Debtor keeps its books and records relating to the Collateral
is located at 7625 Hayvenhurst Ave., Unit 49, Van Nuys, CA 91406.

ARTICLE 4

COVENANTS

          The Debtor covenants and agrees that:   4.1    
Changes in Location; Changes in Name or Structure. The Debtor will not:
       
 

4.1.1 Change its jurisdiction of organization or the location of its chief
executive office from that identified in Section 3.4.2 except upon ten
(10) days’ prior written notice to the Secured Party; or

4.1.2 Change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Secured Party in connection
with this Agreement would become misleading except upon ten (10) days’ prior
written notice to the Secured Party.

4.2 Filing Covenants. Pursuant to Section 9509 of the UCC and any other
applicable law, the Debtor authorizes the Secured Party to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of the Debtor in such form and
in such offices as the Secured Party determines appropriate to perfect the
Security Interest of the Secured Party under this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Secured Party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
Security Interest in the Collateral granted herein. Further, in the event that
filing a financing statement in the appropriate state office is not the required
means of perfecting the Security Interest, a photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

4.3 Location, Taxes, Loss, Abandonment, Compliance with Laws.

4.3.1 All Collateral presently owned or hereafter acquired by Debtor is and will
be kept in its current location, and will not be moved without prior approval of
the Secured Party.

4.3.2 Debtor will promptly pay all taxes levied or assessed against the
Collateral, except when Debtor has a bona fide dispute with any taxing
authority; provided that, Debtor promptly gives written notice of such dispute
to the Secured Party and diligently pursues resolution of such dispute; will
promptly notify Secured Party in writing of any material loss to the Collateral;
will not abandon the Collateral; will not use or permit the Collateral to be
used for any unlawful purpose or in violation of any federal, state or municipal
law, statute or ordinance.

ARTICLE 5

REMEDIAL PROVISIONS

5.1 General Remedies. Failure of the Debtor to observe or perform any material
covenant or agreement herein, which failure is not cured within thirty (30) days
following Debtor’s receipt of written notice from the Secured Party requesting
that Debtor cure such failure, or any “Event of Default” under the Note, shall
constitute an event of default of Debtor hereunder (“Event of Default”). If an
Event of Default shall occur, the Secured Party may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law, subject to the prior rights of any other secured creditors of Debtor.
Without limiting the generality of the foregoing, and subject to the prior
rights of any other secured creditors of Debtor, the Secured Party, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon the Debtor or any other person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
subject to the Security Limit, forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Secured Party may disclaim any warranties of title, possession
and quiet enjoyment. The Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in the Debtor, which right or equity is hereby
waived and released. The Debtor further agrees, at the Secured Party’s request,
to assemble the Collateral and make it available to the Secured Party at places
which the Secured Party shall reasonably select, whether at the Debtor’s
premises or elsewhere. To the extent permitted by applicable law, the Debtor
waives all claims, damages and demands it may acquire against the Secured Party
arising out of the exercise by it of any rights hereunder except to the extent
any such claims, damages, or demands result solely from the gross negligence or
willful misconduct of the Secured Party. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least ten (10) days before such sale or
other disposition.

5.2 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Secured Party may apply all or any part of the Collateral or any
proceeds of the Collateral in payment in whole or in part of the Obligations
(after deducting all reasonable costs and expenses of every kind incurred by the
Secured Party as a result thereof or incidental to the care or safekeeping of
any of the Collateral or in any way relating to the rights of the Secured Party
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements). Any balance of such proceeds remaining after payment in full of
such amounts shall be paid over to the Debtor, or to whomsoever (if such person
is not the Debtor) may be lawfully entitled to receive the same. Only after
(i) the payment by the Secured Party of any other amount required by any
provision of law, including, without limitation, Section 9610 and Section 9615
of the UCC and (ii) the payment in full of the Obligations, shall the Secured
Party account for the surplus, if any, to the Debtor, or to whomever may be
lawfully entitled to receive the same (if such person is not the Debtor).

5.3 Waiver, Deficiency. The Debtor hereby waives, to the extent permitted by
applicable law, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. The Debtor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Secured Party to collect such deficiency.

ARTICLE 6

THE SECURED PARTY

6.1 Secured Party’s Appointment as Attorney-In-Fact.

6.1.1 Upon an Event of Default, and only to the extent that such Event of
Default is continuing, the Debtor will irrevocably constitute and appoint the
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of the Debtor and in the name of the Debtor or
in its own name, for the purpose of carrying out the terms of this Agreement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement after and during such Event of Default.

6.1.2 Upon an Event of Default, and only to the extent that such Event of
Default is continuing, if the Debtor fails to perform or comply with any of its
agreements contained herein, the Secured Party, at its option, but without any
obligation to do so, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1.

6.1.3 The reasonable expenses of the Secured Party incurred as a result of the
actions taken pursuant to the terms of this Agreement following and during the
continuance of an Event of Default shall be payable by the Debtor to the Secured
Party within ten (10) days after the Secured Party provides Debtor written
notice thereof.

6.1.4 The Debtor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interest created hereby is released.

6.2 Duty of Secured Party. The Secured Party’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9207 of the UCC or otherwise, shall be to deal with it
in the same manner as the Secured Party deals with similar property for its own
account. Neither the Secured Party nor any of its officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of the Debtor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Party
hereunder are solely to protect the Secured Party’s interests in the Collateral
and shall not impose any duty upon the Secured Party to exercise any such
powers. The Secured Party shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to the Debtor
for any act or failure to act hereunder, except for its own negligence or
willful misconduct.

ARTICLE 7

MISCELLANEOUS

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a writing
signed by each of the parties hereto.

7.2 Notices. All notices, requests and demands to or upon the Secured Party or
the Debtor hereunder shall be effected in the manner provided for in Section 10
of the Note.

7.3 No Waiver by Course of Conduct, Cumulative Remedies. The Secured Party shall
not by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default by the Debtor. No failure to
exercise, nor any delay in exercising on the part of the Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law or equity.

7.4 Enforcement Expenses. The Debtor agrees to pay or reimburse the Secured
Party for all its reasonable costs and expenses incurred in connection with
enforcing or preserving any rights under this Agreement during the existence of
any uncured Event of Default, including, without limitation, the reasonable fees
and disbursements of counsel.

7.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Debtor and shall inure to the benefit of the Debtor, the
Secured Party and their respective successors and assigns.

7.6 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
counterparts taken together shall constitute one and the same instrument. This
Agreement may also be executed by the parties hereto exchanging facsimile signed
counterparts of this Agreement.

7.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

7.8 Section Heading. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.9 Integration. This Agreement and the Note represent the agreement of the
Debtor and the Secured Party with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Secured Party relative to subject matter hereof and thereof not expressly
set forth or referred to herein therein.

7.10 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of California and the
parties hereby submit to the non-exclusive jurisdiction of any court of
competent jurisdiction in Los Angeles County of California in connection with
any dispute which may arise under this Agreement or its implementation or
enforcement.

7.11 Acknowledgements. The Debtor hereby acknowledges that (a) it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the Note, (b) the Secured Party does not have any fiduciary relationship
with or duty to the Debtor arising out of or in connection with this Agreement,
and the relationship between the Debtor and the Secured Party in connection
herewith or therewith is solely that of debtor and creditor, and (c) no joint
venture, agency or partnership is created hereby or by the Note or otherwise
exists by virtue of the transactions contemplated hereby or thereby.

7.12 Release of Collateral. At such time as the Obligations shall have been paid
in full, the Collateral shall be released from the liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Secured Party and the Debtor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Debtor. At the request and
sole expense of the Debtor following any such termination, the Secured Party
shall deliver to the Debtor any Collateral held by the Secured Party hereunder,
and execute and deliver to the Debtor such documents and make such filings as
the Debtor shall reasonably request to evidence such termination.

7.13 Time of Essence. Time is of the essence.

[Signature Page Follows.]

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

DEBTOR:

CARDO MEDICAL, INC.,
a Delaware corporation

By: /s/ Andrew Brooks
Name: Andrew Brooks
Title: Chief Executive Officer


SECURED PARTY:

/s/ Earl Brien



    Earl Brien, M.D.

